Citation Nr: 1449586	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  10-40 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an extension of a temporary total rating of 100 percent for residuals of status post left arm proximal fracture, un-united, with callus formation and degenerative changes, beyond October 1, 2009.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel





INTRODUCTION

The Veteran served on active duty from April 1981 to April 1984, and from June 1984 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The issue of special monthly compensation (SMC) based upon the need for regular aid and attendance of another person or by reason of being housebound, for the Veteran's spouse, has been raised by the record (see statement, received on September 10, 2014), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board notes that a review of the claims file shows that there may be potentially relevant Social Security Administration (SSA) records that have not been obtained and associated with the claims file.  An October 2009 letter from SSA noted that the Veteran had been found to be disabled by SSA from February 26, 2009.  Given the close proximity of the SSA letter to the time of the Veteran's surgery, the Board is unable to conclude that the SSA records are not relevant.  As such, VA has a duty to obtain the Veteran's complete SSA records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  See also Dixon v. Gober, 14 Vet. App. 168, 171 (2000) and Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  Thus, on remand, the RO/AMC should contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  

Accordingly, the case is REMANDED for the following actions:

1.  Request SSA to furnish a copy of its disability determination, as well as copies of all medical records underlying that decision.  

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



